ICJ_018_Nottebohm_LIE_GTM_1954-05-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE DU 8 MAI 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF MAY 8th, 1954
La présente ordonnance doit être citée comme suit:

« Affaire Nottebohm,
Ordonnance du 8 mat 1954: C.I. J. Recueil 1954, p. 16.»

This Order should be cited as follows:

“Notiebohm case,
Order of May 8th, 1954: I.C.J. Reports 7954, p. 16.”

 

N° de vente: 118
Sales number

 

 

 
1954
Le 8 mai
Rôle général
n° 18

16

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1054

8 mai 1954

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMATA)

ORDONNANCE

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour;

Rend l'ordonnance suivante :

Vu l'arrêt du 18 novembre 1953 par lequel la Cour, après avoir
rejeté l'exception préliminaire présentée par le Gouvernement de
la République du Guatemala, a fixé les délais pour le dépôt des
contre-mémoire, réplique et duplique,

Vu l’ordonnance du 15 janvier 1954 par laquelle, sur demande
de l'agent du Gouvernement du Guatemala, la date d'expiration
du délai pour le dépôt du contre-mémoire par ce Gouvernement
a été prorogée au 20 avril 1954, et par laquelle la suite de la
procédure a été réservée,

Considérant que le contre-mémoire a été déposé dans le délai
ainsi prorogé ;

La Cour,

Aprés s’étre renseignée auprés des Parties,

Fixe au 17 juillet 1954 la date d’expiration du délai pour le
dépét de la réplique par le Gouvernement de Liechtenstein et au

4
17 AFFAIRE NOTTEBOHM (ORDONNANCE DU 8 V 54)

2 octobre 1954 la date d'expiration du délai pour le dépôt de la
duplique par le Gouvernement du Guatemala.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le huit mai mil neuf cent cinquante-
quatre, en trois exemplaires, dont l’un restera deper4 aux archives
de la Cour et dont les autres seront transmis respect” ment au
Gouvernement de la Principauté de Liechtenstein et au Louver-
nement de Ja République du Guatemala.

Le Président,
(Signé) ARNoLD D. McNair.

Le Greffier,
(Signé) J. Lopez OxivAn.
